Citation Nr: 1826461	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-39 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right wrist injury.

2.  Entitlement to an initial evaluation in excess of 10 percent for right ankle sprain. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Vuong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1989 to October 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Further development is needed.  Additional evidence was added to the claims file following the most recent statement of the case issued in August 2014.  The Veteran did not waive AOJ consideration of this evidence, but the AOJ will have an opportunity to review this evidence since the appeal is being remanded.  On remand, the file should be updated with any relevant VA and/or non-VA records.

Service Connection

The Veteran seeks service connection for a right wrist disability.  He has a current diagnosis of chronic wrist pain.  VA treatment records also include "sprains and strains of wrist and hand" in the Veteran's medical problem list.  The treatment records show wrist X- rays performed in August 2014 revealed slight positive ulnar variance, and the note indicates it could be responsible for the Veteran's pain.   

The Veteran relates his current condition to service.  In particular, he reports that he fell down a ladder and injured his wrist while on board the USS Missouri.  Service treatment records indicate complaint and treatment for right wrist pain.  The Veteran further reports that he has had pain since service.  See May 2012 notice of disagreement (NOD) and October 2014 VA Form 9.  The Veteran indicated that he did not receive treatment post-service for his wrist due to limited financial resources.  See November 2010 VA 21-526 (Application for Compensation and/or Pension).

The Veteran was afforded a VA examination in December 2011 and a medical opinion was provided in January 2012.  The examiner opined that the Veteran's current wrist condition was less likely than not related to the wrist injury and sprain in service.  The examiner reasoned that the service records show wrist or ligament strain without evidence of fracture or dislocation, and there is no evidence of treatment and chronicity of the right wrist condition based on available medical reports.  

Upon review, it appears that the December 2011 examiner may not have adequately considered the Veteran's report of continued wrist pain since service as reflected in his NOD and Form 9, but rather relied on the absence of documented medical treatment.  An examiner must consider lay evidence of in-service incurrence or recurrent symptomatology since service.  The lack of documented findings, alone, is not an adequate basis for a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  On remand, the Veteran should be afforded a new VA examination.

Increased Rating

The Veteran seeks entitlement to an increased rating for right ankle sprain.  He underwent a VA examination in December 2011.  The examiner noted that the Veteran had limited range of motion, pain on movement, and excess fatigability.  However, the examiner indicated that the Veteran did not have any surgical history relating to the ankle and the Veteran did not have any other ankle conditions, including fractures.  The examiner further indicated that testing did not demonstrate laxity and the Veteran did not use assistive devices.  

Subsequently, the Veteran underwent right ankle surgery in February 2018 with a diagnosis of talus OCD lesion.  See February and March 2018 VA treatment records.  The Veteran also reports that he uses an assistive device for movement and that his ankle often demonstrates laxity by popping out of place.  See October 2014 VA Form 9.  

It appears that there may be worsening of the Veteran's service-connected ankle disability since last examined almost 7 years ago.  As such, a new medical examination is necessary.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  The new examination must include detailed range of motion findings and findings regarding functional loss, per the recent precedential decisions of Correia v. McDonald, 28 Vet. App. 158 (2016) (instructing that VA orthopedic examinations should include tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing (if applicable) and, if possible, with the range of the opposite undamaged joint), and Sharp v. Shulkin, 29 Vet. App. 26, 33(2017) (outlining VA examiners' obligation to elicit information regarding flare-ups of a musculoskeletal disability if the examination is not conducted during such a flare-up, and to use this information to characterize additional functional loss during flare-ups). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any pertinent medical treatment related to his right wrist injury and right ankle sprain.  After obtaining any necessary authorization, request the records.  Also, obtain complete VA treatment records since March 2018.  If records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e) (2017).

2.  Schedule the Veteran for a VA examination to evaluate the nature and etiology of right wrist disability.  The claims file, including a copy of this Remand, must be reviewed by the examiner.  All appropriate diagnostic testing must be conducted.  

The examiner is asked to opine as to whether it is at least as likely as not (a probability of 50 percent or greater), the Veteran's current right wrist disability had onset in service, or is etiologically related to active service, to include the noted injury and symptoms therein.  

A complete rationale must be provided.  The examiner must consider the in-service complaints of right wrist pain and the Veteran's competent statements he has experienced wrist pain since service.  If the requested opinion cannot be rendered without resorting to speculation, the examiner must explain why this is so.

3.  Schedule the Veteran for a VA examination to evaluate the current nature and severity of his right ankle sprain.  The claims file should be reviewed by the examiner.  All appropriate diagnostic testing must be conducted.  

The examiner is to describe the severity, frequency, and duration of all symptomatology associated with the condition, including any ankylosis.  

The right ankle should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with the range of the opposite undamaged joint.  If this cannot be performed, the examiner should explain why.

The examiner should note whether pain, weakness, fatigability, or incoordination cause additional functional impairment on repeated use over time or during flare-ups.  The examiner should assess additional functional impairment in terms of the degrees of additional range of motion loss, if possible. 

If the Veteran is not being observed during a flare-up or after repeated use over time during the examination, the examiner should still estimate any additional functional impairment based on the evidence of record and the Veteran's descriptions of repeated use or flares' severity, frequency, duration, and/or functional loss manifestations.  If the additional functional impairment cannot be assessed or estimated in terms of the degrees of additional range of motion loss, the examiner must explain why.  

4.  Thereafter, readjudicate the appeal.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).







